DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on November 12, 2020 have been reviewed and considered.  Claims 1-12 are pending in which each claim has been amended; it is now noted that claim 4, as amended, reads on the elected species and will be examined.

Response to Arguments
Applicant's arguments filed on November 12, 2020 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: Claims 1-3, 5-6 and 10-12 are rejected under 35 USC 103 based on Molyneux in view of Conolly, Polak and Toussaint. This rejection is respectfully traversed. As discussed above, the claims are amended herein to more positively recite that the wetsuit is a reproduction of a character [00601 the character being at least one of the following: animated image, a cartoon or comic image, a superhero, a monster, an alien, a fictional being, a real or imaginary animal, place, or thing [0057].  This is to distinguish the claimed character from an actual surfer, as in Molyneux.
	Examiner’s Response: The examiner disagrees. Please note that the wetsuit of
Molyneaux does indeed and is more than capable of being “seen” or construed as “as-

reptile creatures, etc. that fit also the broad description of “a cartoon or comic image, a
superhero, a monster, an alien, an fictional being, a real or imaginary animal, place, or
thing”) and additionally as, (see Figures 17A-F, note that Figures 17A-F contain flaps
that looks like a scaling effect on the wetsuit garment which can be portrayed/ is of
cartoon character, a mermaid, a superhero, an animal, a princess, a fairy, an elf, a
goblin, a witch, a wizard, or eveningwear”). What additional structures are there for
these various characters? Please note that any garment can be worn at any time via
someone (character or not) and is capable of being utilized in the character fashions
described.

	Applicant’s Second Argument: Molyneux is cited as disclosing appendages,
tentacles and body parts. However, it is not seen how the claimed “attachable
appendages” are embodied by ankle strap 135 of Molyneux, which is to be tightened
around the ankle of a wearer [0111], The ankle strap attaches to an appendage, here
an ankle. However, it is not an appendage to be attached as is recited in the phrase
“attachable appendages” where the key term is “appendages”. Neither do Molyneux’s
shoulder strips 181 qualify as appendages as stated in the Office action. They are
simply strips of material and not an appendage, such as a shoulder. Similarly,
Molyneux’s knee strips 184 are simply strips of material lying flat on the knee area
[0122], Fig. 22a. There is simply no teaching or suggestion that such strips are
tentacles. Further, Molyneux’s forearm strips 182 are simply strips of material lying flat
on the forearm area [0121], Fig. 22a. These strips are not “forearms” and, thus, are not body parts. There is simply no teaching or suggestion that such strips are body
parts. Still further, there is no teaching or suggestion that any of these “strips” can be
snapped to make a noise, the length of the strip is simply attached to the wetsuit and
adds a kinesiology or body moving function, not a noise making function.
	Examiner’s Response: The examiner disagrees. Please note that as amended,
the applicant has now made the limitations of this claim in alternative form. Only at
least one of these materials are now required by the claim 7. Please note that Molyneux
discloses of footwear (133, via Figure 19) to be attached to the wetsuit.

Drawings
The drawings are objected to because they entail new matter.  It is noted that the drawings filed on June 22, 2018 have complete different structural details than that of the originally filed drawings filed on December 24, 2017.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the accessories, gloves, webbed gloves, at least one hat, footwear, goggles, masks, a snorkel, body parts of claim 8, “at least one auxiliary waterproof or water resistant container and or designated volume of space to house electronics or other objects” of claim 9, and the lighting system (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8 and 10-12 of copending Application No. 15/853, 805 in view of Molyneux et al. (US PG Pub 2013/0219579) (hereinafter “Molyneux”) in view of Conolly (US PG Pub 2012/0288662).
	The limitations of claims 1-12 of this application can be found in claims 1-3, 5-8 and 10-14 of copending Application No. 15/853, 805.  Although the claims are not verbatim in language to one another, the differences are miniscule and non-obvious from each other and do not render the claims to be patentably distinguishable from each other.  Further, claim 1 of this application, additionally claims wherein the rash guard component has the rash guard component having a six panel construction; the six panel construction allows for increased mobility wet or dry; flatlock stitching, said flatlock stitching creates a seam where the seam allowances lies flat to the rash guard component instead of hanging loose from it and is made by adjusting the overlock or the thread overedge stitch; the said flatlock stitching increases the strength of the rash guard component for intense exercise or recreational activities. Claim 7 also additionally claims wherein the invention additionally comprises of anti-rash material to save skin from rashes.
	Molyneux discloses of (claim 1) of a three-dimensional swim and surf rash guard (100) comprising:
	at least one three-dimensional swim and surf rash guard (via 100), the three-dimensional swim and surf rash guard having a rash guard component including an athletic garment or outfit (100) comprising spandex [0044], the three-dimensional swim and surf rash guard further comprising at least one of the following materials: nylon, polyester [0044], or neoprene [0043], the rash guard component having a six panel construction (via six panels of 140, see Figures 1-2);
	the six panel construction allows for increased mobility wet or dry (via six panels of 140, see Figures 1-2); and (claim 7) wherein the rash guard component (i.e. via material of 100 [0043]-[0044] (spandex & at least one of nylon, polyester & neoprene)) includes anti-rash material to save skin from rashes (Molyneux: [0043]-[0044], via one of 142 or 143) (Molyneux: [0043]-[0044], note that spandex, polyester or neoprene all provide a degree to save skin from rashes); (Figures 1-19, [0039-[0127]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide (claim 1) wherein the rash guard component has the rash guard component having a six panel construction; the six panel construction allows for increased mobility wet or dry; and (claim 7) additionally comprises of anti-rash material to saves skin from rashes as taught by Molyneux in order to provide a wetsuit for aquatic activities that is capable of being flexible, impart strength and abrasion-resistance to the suit and able to route water away from the chest region of the suit, (Figures 1-19, [0039-[0127]).
 	does not disclose wherein the rash guard component has flatlock stitching, said flatlock stitching creates a seam where the seam allowances lies flat to the rash guard component instead of hanging loose from it and is made by adjusting the overlock or the thread overedge stitch; the said flatlock stitching increases the strength of the rash guard component for intense exercise or recreational activities.
	Conolly teaches of material for a swim and surf rash guard (e.g. surfing, [0020]), with flatlock stitching [0048], said flatlock stitching creates a seam where the seam allowances lies flat to the rash guard component instead of hanging loose from it and is  made by adjusting the overlock or the thread overedge stitch [0048]; the said flatlock stitching increases the strength of the rash guard component for intense exercise or recreational activities [0048], (Figures 1, 4-5, Abstract, [0002], [0018]-[0026], [0036], [0048]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Molyneux wherein the rash guard component has flatlock stitching, said flatlock stitching creates a seam where the seam allowances lies flat to the rash guard component instead of hanging loose from it and is made by adjusting the overlock or the thread overedge stitch; the said flatlock stitching increases the strength of the rash guard component for intense exercise or recreational activities as taught by Conolly in order to provide the material of the garment with thermal and moisture transfer properties, antimicrobial functions, and to be provided with flatlock stitching to help with high stretchability functionality, (Abstract, [0002], [0018]-[0026], [0036], [0048]).	
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 8, line 4 claims, “body parts” which positively claims human body parts.  The examiner recommends to delete this limitation from the claim at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molyneux et al. (US PG Pub 2013/0219579) (hereinafter “Molyneux”) in view of Conolly (US PG Pub 2012/0288662).
	Regarding Claim 1, Molyneux discloses of a three-dimensional swim and surf rash guard (100) comprising:
	at least one three-dimensional swim and surf rash guard (via 100) comprising a reproduction of character, the character being at least one of the following: 
	animated image, a cartoon or comic image, a superhero, a monster, an alien, an fictional being, a real or imaginary animal, place, or thing (see Figures 17A-F, note that Figures 17A-F contain flaps that looks like a scaling effect on the wetsuit garment which can be portrayed/ is of an animated image of e.g. reptile creatures, etc. that fit also the broad description of “a cartoon or comic image, a superhero, a monster, an alien, an fictional being, a real or imaginary animal, place, or thing”);
	the three-dimensional swim and surf rash guard having a rash guard component including an athletic garment or outfit (100) comprising spandex [0044], the three-dimensional swim and surf rash guard further comprising at least one of the following materials: nylon, polyester [0044], or neoprene [0043], 
 the rash guard component having a six panel construction (via six panels of 140, see Figures 1-2);
	the six panel construction allows for increased mobility wet or dry (via six panels of 140, see Figures 1-2); 
	the three-dimensional swim and surf rash guard having at least one depth component (via 170) on at least one portion thereof (100, see Figures 17A-C) for providing for a higher level of character authenticity, the at least on depth component being three dimensional materials (via 171, see Figures 17A-C) either integrated or associated with or attached to the rash guard component (via 100) and therefore significantly improving upon the dress up experience of a wearer of the garment or outfit incorporating texture, fabric, and providing a greater involvement of the sense of feel so that more senses are used other than vision (see Figures 17A-C), the three-dimensional materials providing the reproduction of the character (see Figures 17A-C, [0092]-[0103]), (Figures 1-19, [0039-[0127]).
	Molyneux however does not disclose wherein the rash guard component has flatlock stitching, said flatlock stitching creates a seam where the seam allowances lies flat to the rash guard component instead of hanging loose from it and is made by adjusting the overlock or the thread overedge stitch; the said flatlock stitching increases the strength of the rash guard component for intense exercise or recreational activities.
	Conolly teaches of material for a swim and surf rash guard (e.g. surfing, [0020]), with flatlock stitching [0048], said flatlock stitching creates a seam where the seam allowances lies flat to the rash guard component instead of hanging loose from it and is  made by adjusting the overlock or the thread overedge stitch [0048]; the said flatlock stitching increases the strength of the rash guard component for intense exercise or recreational activities [0048], (Figures 1, 4-5, Abstract, [0002], [0018]-[0026], [0036], [0048]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Molyneux wherein the rash guard component has flatlock stitching, said flatlock stitching creates a seam where the seam allowances lies flat to the rash guard component instead of hanging loose from it and is made by adjusting the overlock or the thread overedge stitch; the said flatlock stitching increases the strength of the rash guard component for intense exercise or recreational activities as taught by Conolly in order to provide the material of the garment with thermal and moisture transfer properties, antimicrobial functions, and to be provided with flatlock stitching to help with high stretchability functionality, (Abstract, [0002], [0018]-[0026], [0036], [0048]).
	
	Regarding Claims 2-8 and 11, the device of Molyneux as modified by Conolly discloses the invention as claimed above. Further the device discloses:
	(claim 2), wherein the athletic garment or outfit (via 100, Molyneux) has at least one of the following properties: to durability ([0043]-[0044], Molyneux), lightweight, quick drying, flexible (Molyneux: [0043]-[0044]) (please note that applicant admits that these materials possess these qualities of being “lightweight, quick drying, and flexible”); antibacterial, water wicking, protection against rashes caused by abrasion, or by sunburn from extended exposure to the sun (Molyneux: [0043]-[0044], note that spandex, polyester and neoprene all provide protection material for the wearer in extended exposure to the sun), prevention of wax-based chafing form sliding on and off surfboard, protection from the sun, protection against jelly fish stings, prevention of irritation caused by rapid impact with surface water and waves, protection against cuts, protection against mat burns, and protection against the spread of diseases; and wherein the garment or outfit has said light coverage in warm to extreme summer temperatures while partaking in watersports, canoe polo, water survival training, jungle environment survival training, scuba diving, snorkeling, freediving, wakeboarding, bodysurfing, bodyboarding, windsurfing, kitesurfing, kayaking, stand up paddle surfing, or swimming (Molyneux: [0043]-[0044], note that spandex, polyester or neoprene all provide a light coverage in warm to extreme summer temperatures while partaking in watersports, including surfing [0046]-[0048]); said material (155) for prevention of wax-based chafing from sliding on and off of the surfboard, on either the torso, or the legs (Molyneux: [0062]);  said material that features protection from the sun (measured by its Ultraviolet Protection Factor) (Molyneux: [0043]-[0044], note that spandex, polyester or neoprene all provide protection material for the wearer in protection from the sun, note that there are several material layers, via 141-143); said protection against jelly fish stings (Molyneux: [0043]-[0044], note that spandex, polyester or neoprene all provide a degree of protective barrier of material that would provide some degree of protection against jelly fish stings, note that there are several material layers, via 141-143); said material that helps prevent irritation caused by rapid impact with surface water and waves as well (Molyneux: [0043]-[0044], note that spandex, polyester and neoprene all provide a degree of protective material to that of rapid impact with surface water and waves); said material that offers protection against cuts, mat bums, and the spread of diseases can be the same material (Molyneux: [0043]-[0044], note that spandex, polyester and neoprene all provide a degree of protective material to offer protection against cuts, mat burns, and the spread of diseases),  (please also note that garment is capable of being worn during any activity), (Figures 1-19, [0039-[0127]);
	(claim 3), wherein the three-dimensional swim and surf rash guard (100) is used for dress-up (Molyneux: note e.g. surfing in [0046]-[0048]);
	(claim 4), wherein the garment or outfit (100) is a two-piece outfit comprising a
vest, shirt, life jacket, or top (note wetsuit portion top that covers the majority of the body
of the wearer) and bottoms (via 133), (via Figure 17A-17C & 19; [0039]-[0127]);
	(claim 5), wherein the rash guard component (i.e. via material of 100 [0043]-[0044] (spandex & at least one of nylon, polyester & neoprene)) includes reliable sun protection that is officially tested for UV protection (Molyneux: [0043]-[0044], note that spandex, polyester or neoprene all provide protection material for sun/UV protection); 
	(claim 6), wherein the rash guard component (i.e. via material of 100 [0043]-[0044] (spandex & at least one of nylon, polyester & neoprene)) all-day sun and rash protection (Molyneux: [0043]-[0044], note that spandex, polyester or neoprene all provide a degree of protective material to that of the sun and for rashes in all-day sun and rash protection); 
	(claim 7), wherein the rash guard component (i.e. via material of 100 [0043]-[0044] (spandex & at least one of nylon, polyester & neoprene)) includes anti-rash material to save skin from rashes (Molyneux: [0043]-[0044], via one of 142 or 143) (Molyneux: [0043]-[0044], note that spandex, polyester or neoprene all provide a degree to save skin from rashes); 
	(claim 8), further comprising accessories (via 150, [0066]), gloves (via 127, [0107], [0013]), webbed gloves, at least one hat ([0014], note hood), footwear (133, [0107]-[0108]), goggles, masks, a snorkel, attachable appendages (via 135, [0111]), permanently attached appendages (via 181, [0119]), tentacles (via 183 & 184, [0122]), or body parts;
	(claim 11), wherein the character is at least one of the following: cartoon character (e.g. surfer, Molyneux: note for surfing in [0046]-[0048]), a mermaid (via Figures 17A-17C), a superhero (via Figures 17A-17C), an animal (via Figures 17A-17C), a princess (via Figures 17A-17C), a fairy (via Figures 17A-17C), an elf (via Figures 17A-17C), a goblin (via Figures 17A-17C), a witch (via Figures 17A-17C), a wizard (via Figures 17A-17C), or eveningwear (via Figures 17A-17C), (see Figures 17A-F, note that Figures 17A-F contain flaps that looks like a scaling effect on the wetsuit garment which can be portrayed/ is of cartoon character, a mermaid, a superhero, an animal, a princess, a fairy, an elf, a goblin, a witch, a wizard, or eveningwear”), (additionally see Figures 1-19, [0039]-[0127]).

Claims 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molyneux  (US PG Pub 2013/0219579) in view of Conolly (US PG Pub 2012/0288662) as applied to claim 1 above, and further in view of Fried (US PG Pub 2006/0227675).
	Regarding Claim 9, the device of Molyneux as modified by Conolly discloses the invention as claimed above.  The device does not disclose further comprising at least one auxiliary waterproof or water resistant container or designated volume of space to house electronics or other objects.
	Fried teaches of a swim and surf rash guard (via 10) further comprising at least one auxiliary waterproof or water resistant container or designated volume of space (via 14) to house electronics or other objects (via 16), (Figures 1-2, [0029]-[0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Molyneux as modified by Conollyto further comprise of at least one auxiliary waterproof or water resistant container or designated volume of space to house electronics or other objects as taught by Fried so that a surfer may enjoy his or her favorite music or video content while engaging in the surfing activity, [0029].

	Regarding Claims 10 and 12, the device of Molyneux as modified by Conolly discloses the invention as claimed above.  The device does not disclose (claim 10) further comprising a lighting system and (claim 12) wherein the lighting system produces at least one pattern of lights.
	Fried teaches of a swim and surf rash guard (via 10) further comprising of (claim 10) of a lighting system (via 16, i.e. displays video content for playing visual content (e.g. has a lighting system to play video)) and (claim 12) wherein the lighting system produces at least one pattern of lights (via 16, i.e. displays video content for playing visual content would have to have at least one pattern of lights to differentiate video content, [0003]), (Figures 1-2, [0029]-[0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Molyneux as modified by Conolly to further comprise (claim 10) wherein a lighting system and (claim 12) wherein the lighting system produces at least one pattern of lights as taught by Fried so that a surfer may enjoy his or her favorite music or video content while engaging in the surfing activity, [0029].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732